                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


RAWLE DAISLEY, on behalf of himself and all others
similarly situated,                                          Case No. 18-cv-03555(BMC)

                      Plaintiff,

               v.

WEST CREEK FINANCIAL, INC.,

                      Defendant.


                             FINAL ORDER AND JUDGMENT

        This matter comes before the Court on the request of Plaintiff RAWLE DAISLEY and a

class of persons similarly situated who have not opted out of the class (collectively, “Class

Members”), without opposition from Defendant, for final approval of the Settlement Agreement

dated October 24, 2018 (the “Settlement Agreement”).

        The Fairness Hearing having been held before the Court on the 1 st day of March, and due

deliberation having been had thereon, and the Court, having read and considered (i) the

Settlement Agreement and all the papers attached thereto filed by Class Counsel, (ii) the

Memorandum and the declarations submitted in support of the application for entry of this Final

Order and Judgment, (iii) the oral arguments of counsel presented to the Court, and (iv) all

papers filed and proceedings had herein; and for good cause appearing, the Court finds the

following:

   1.     On October 25, 2018, the Court preliminarily approved the Settlement, certified this

case as a class action for settlement purposes, appointed a Settlement Administrator, approved

Plaintiff as Settlement Class Representative, and Plaintiff’s attorneys as Class Counsel. ECF 32.



                                               1
The defendant to this action was West Creek Financial, Inc. (“Defendant”). As set forth in the

Preliminary Approval Order, pursuant to Fed. R. Civ. P. 23(b)(3), the following Settlement Class

and Subclasses were preliminarily certified for purposes of final settlement:

       Settlement Class:

               All consumers who transacted for merchandise in a transaction in
               which WCF is identified to be the Lessor/Owner pursuant to a
               Lease Agreement With Ownership Option or Rental-Purchase
               Agreement and in which the purchase occurred at a vendor’s New
               York location prior to July 25, 2018.

       Subclasses:

               1.     The Warranty Subclass, which shall be defined as follows:

                      All Settlement Class Members but for those involving purchases
                      occurring from 7/19/2017 through 8/30/2017 or from 7/6/2018
                      through 7/24/2018. In addition, the Warranty Subclass excludes
                      the class member who made his/her purchase on 7/5/2017 and with
                      account number ending 297-1 and the class member who made
                      his/her purchase on 7/18/17 with account number ending 726-1.

               2.     The Early Payment Option Subclass, which shall be defined as follows:

                      All Settlement Class Members

                      (a) whose transaction occurred between 12/8/2016 through
                          7/18/2017 (as well as the class member whose transaction
                          occurred on 9/18/2017 with account number ending 584-1);
                          and

                      (b) who -- in addition -- paid WCF more over the life of the lease
                          (as of 9/26/18) than the maximum early purchase amount
                          permissible on day 91 of the contract term, pursuant to New
                          York’s Personal Property Law § 504 under the formula and
                          method of calculation Plaintiff alleges to be applicable, which
                          is set forth in the Complaint at paragraphs 70-76.

       The following people who otherwise met the Settlement Class and Subclass definitions
       were excluded:




                                                2
               (i)       Any individual who now is, or ever has been, an officer of WCF as
                         well as the spouses, parents, siblings and children of all such
                         individuals; and

               (ii)      Any Judge of the United States District Court for the Eastern District
                         of New York, as well as his or her immediate family and staff.

    2.        In compliance with the Class Action Fairness Act of 2005, 28 U.S.C. § 1715, Counsel

for West Creek Financial, Inc. served notices of the proposed settlement on the appropriate

federal and state officials.

    3.        Pursuant to the Preliminary Approval Order, Notice was mailed to approximately 2,976

persons falling within the description of the Class in paragraph 1 above. Class Counsel and the

Settlement Administrator have reported that none of the people who received the notice chose to

opt out of the class.

    4.        Plaintiff now requests, and Defendant does not oppose, final approval of the

Settlement.

    5.        The Court has read and considered the Settlement Agreement, the Motion and

Declarations submitted in support thereof, the accompanying documents, and the record.

         It is HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:


         1.           Granting of Motion for Final Approval. The Parties’ Joint Motion for Final

Approval of the proposed settlement is GRANTED with the following modification:                   The

Incentive Payment to the named plaintiff is hereby reduced from $9,000 to $5,500; the difference

between the requested and awarded Incentive Payment shall be distributed evenly between the

Settlement Class and each of the two subclasses. Specifically, the parties shall add $1,166.67 to

the recovery of the Settlement Class; $1,166.67 to the recovery of the Warranty Subclass and

$1,166.66 to the recovery of the Early Payment Option Subclass. With this modification, the



                                                     3
Parties are hereby ordered to consummate the settlement according to the terms of the Settlement

Agreement and as set forth in this Order.

         2.    Objections.   There were no objections timely or otherwise to the Settlement

Agreement.

         3.    Notice. The Court finds that the distribution of the Notice and posting of an

explanatory website, as provided for in the Preliminary Approval Order, accurately informed all

Persons within the definition of the Class of the material elements of the Settlement; fully

complied with the Preliminary Approval Order; constituted the best notice practicable under the

circumstances to all Persons within the definition of the Class; constituted valid, due and

sufficient notice; and fully met the requirements of Federal Rule of Civil Procedure 23, any and

all substantive and procedural due process rights guaranteed by the United States Constitution,

and any other applicable law.

         4.    Final Approval. The Court finds that the Settlement is fair, reasonable, and

adequate and satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure, and

accordingly, the Court provides final approval of the Settlement and directs that the Parties

implement it, as follows:

               A.     The parties are directed to implement the settlement in accordance with its

terms.

               B.     There being 2,976 Class Members as of the date of this Order, pursuant to

the Agreement, the Court hereby dismisses with prejudice the Action, all claims contained

therein, and all Released Claims against Released Parties.

         5.    Costs. The Parties are to bear their own costs, except as otherwise provided in the

Settlement Agreement.




                                                4
       6.      Settlement Amount to Plaintiff. For his efforts on behalf of the Class and to settle

his individual claim, the named Plaintiff, Rawle Daisley is awarded $5,500. Defendant will pay

this amount in the manner and time set forth in the Settlement Agreement.

       7.      Settlement Payment. Pursuant to the Settlement Agreement, Defendant is to pay

each member of the Settlement Class who did not opt out of the Settlement in the amount,

manner, and time set forth in the Settlement Agreement.

       8.      Settlement Funds. The funds in the Settlement Fund remaining after the

expiration date of the last mailed settlement check shall be distributed to Empire Justice Center,

which is hereby approved as cy pres recipient.

       9.      Attorneys’ Fees. The Court, having reviewed Class Counsel’s contemporaneous

time records, disbursement records and supporting Declarations filed on December 12, 2018

(ECF 33), and having considered the fact that Defendant does not oppose these fees and costs

and that the parties’ agreement with regard to fees and costs was reached only after the monetary

award for each Class Member was finalized and agreed upon, hereby approves attorneys’ fees

and costs in the amount of $96,000.

       10.     Release and Discharge. Upon entry of this Order and final approval of the

Settlement, Plaintiff and each member of the Settlement Class will release claims as set forth in

the Settlement Agreement.

       11.     Defendant’s Denial of Liability.      The Court notes that Defendant denies any

liability to Plaintiff or to any Class Member for any matter whatsoever.         Neither the Final

Judgment nor Settlement Agreement shall constitute an admission of liability by Defendant of

any liability or wrongdoing.




                                                 5
       12.       Dismissal of Complaint. Subject to the reservation of jurisdiction for matters

discussed herein, the Complaint is hereby dismissed with prejudice.

       13.       Jurisdiction. The Court shall retain exclusive and continuing jurisdiction of the

Action and all Parties to interpret and enforce the terms, conditions and obligations of this

Settlement Agreement, including among other things: (i) supervising the implementation,

enforcement, construction and interpretation of the Settlement Agreement, the Preliminary

Approval Order, and the Final Judgment; (ii) supervising the administration and distribution of

the relief to the Class Members and resolving any disputes that may arise with regard to any of

the foregoing.

       14.       Entry of Judgment. In accordance with Rule 54(b) of the Federal Rules of Civil

Procedure, the Court finds there is no just reason to delay entry of this Judgment and the Clerk of

the Court is ordered to enter Final Judgment forthwith.



So Ordered this ___
                7 day of March 2019.

                                        Digitally signed by Brian M.
                                        Cogan
                                       _________________________________
                                       HON. BRIAN M. COGAN,
                                       UNITED STATES DISTRICT JUDGE




                                                 6
